1 So. 3d 394 (2009)
Joyce R. MILES-YOUNG, Appellant,
v.
STAFF MANAGEMENT SOLUTION, INC. and Gallagher Bassett Services, Inc., Appellees.
No. 1D08-2226.
District Court of Appeal of Florida, First District.
February 9, 2009.
Alex Lancaster of Lancaster & Eure, Sarasota, for Appellant.
Timothy D. Wolf of Fowler White Boggs Banker, Tampa, for Appellees.
HAWKES, C.J.
Claimant challenges an order of the Judge of Compensation Claims (JCC) awarding a fee in accordance with the statutory fee guideline set forth in section 440.34(1), Florida Statutes. We reverse.
The JCC correctly found the petition for benefits was not for medical benefits only. As a result, the JCC felt constrained to award as a fee a percentage of the benefits obtained, in accordance with the statutory guideline. At that time, the JCC did not have the benefit of the Florida Supreme Court's opinion in Murray v. Mariner Health, 994 So. 2d 1051 (Fla.2008). Murray teaches that the word "reasonable," as used in section 440.34, means a fee amount must be determined subject to the factors set forth in Lee Engineering & Construction Co. v. Fellows, 209 So. 2d 454 (Fla. 1968).
Here, the entitlement to a fee was not contested, and the evidence concerning the Lee Engineering factors indicates a reasonable fee is $750.00. Consequently, we REVERSE the JCC's order and REMAND for an award in that amount.
KAHN and BROWNING, JJ., concur.